DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 20 December 2017. It is noted, however, that applicant has not filed a certified copy of the JP 2017-244042 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 14 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 7, recitation of a maximum temperature of “900°C or less” (emphasis added) fails to include all the limitations of the claim upon which it depends (claim 6) by failing to include a lower limit in line with that of claim 6 (which recites “700°C or more”). Recitation of “900°C or less” includes temperatures which fall below the lower limit required by claim 6. The office recommends reciting clearer temperature ranges, e.g. a maximum temperature in the range of 700 to 900°C.
Regarding claim 14, similar to the analysis above with respect to claim 7, recitation of “750°C or less” in claim 14 includes temperatures which fall below the lower limit required by claim 13 (reciting “700°C or more”).
Regarding claim 17, similar to the analysis above with respect to claim 7, recitation of “900°C or less” in claim 14 includes temperatures which fall below the lower limit required by claim 16 (reciting “800°C or more”).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al (US 2004/0147397), as evidenced by Wang et al (US 2018/0016162).
Regarding claims 5 and 11, Miller discloses a method of producing an adsorbent comprising:
immersing an organic substance in a chemical solution containing iron ions (see [0017]-[0019], intimate mixing of a carbon precursor (organic material, including wood) and a magnetic material precursor; [0022], magnetic precursor is a solution of an iron compound in water); and
carbonizing the organic substance after the immersion (see [0018]; [0057]-[0060]).
Miller does not explicitly disclose that the adsorbent produced is a phosphorus adsorbent (i.e. wherein the preamble of the instant claim states “a method of producing a phosphorus adsorbent”). However, insofar as iron impregnated carbon materials are known in the art to be suitable for phosphorus adsorption, as evidenced by Wang (see Abstract), Miller’s adsorbent preparation process is considered to anticipate that claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Addiego et al (US 2016/0023921).
Regarding claim 1, Addiego discloses an adsorbent comprising:
a carrier that is a carbonized organic substance; and
iron supported on the carrier (see [0018], activated carbon impregnated with at least one transition metal; [0020], activated carbon is derived from carbonized materials, including wood; [0023]; [0031], iron), wherein
peaks corresponding to iron are present in a measurement of an X-ray diffraction (XRD) method, and
intensity of a maximum peak corresponding to iron is equal to or more than one-half of the intensity of a maximum peak corresponding to magnetite in the measurement result of the XRD method (see Table IV; Figs. 1-3; the relative intensity of the maximum peaks corresponding to iron and magnetite are considered to be as claimed or, at the very least, overlapping therewith).
While Addiego does not explicitly disclose that the adsorbent is a phosphorus adsorbent, the intended use of the claimed adsorbent (i.e. phosphorus adsorption) does not distinguish the claimed product as defined by its structure and properties, which is anticipated by Addiego. Furthermore, as noted above, the Wang reference provides evidence that iron impregnated carbon materials are known in the art to be suitable for phosphorus adsorption.
Regarding claim 2, based on a comparison of the XRD spectra provided in Addiego (see Figs. 1-3) and those provided in the instant drawings (Figs. 11, 15, 16, 19), a peak corresponding the Graphite-2H is considered to be present in Addiego reference (i.e. the peak present at about a diffraction angle of 26-27).
Regarding claims 3 and 4, Addiego discloses wherein the carrier is porous and part of the iron is located inside the carrier (see [0039]; [0045]).
Claims 6, 7, 10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, as applied to claim 5 above.
Regarding claims 6 and 7, while Miller discloses a particular example of a carbonization temperature of 627°C (see [0060]), i.e. lower than the claimed lower temperature limit, the office notes that Miller discloses carbonization results as a function of temperature, including a temperature up to 800°C (see Fig. 1). Thus, the implied temperature range for carbonization is considered to overlap with that claimed. Additionally, a person of ordinary skill in the art would routinely optimize the carbonization temperature to achieve the desired result of carbonization of the wood material, including based on the type of wood starting material used. Absent a showing of criticality or unexpected results, the claimed maximum temperature of the organic substance at carbonization is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claims 8 and 9, Miller does not explicitly disclose wherein a mass percent concentration of iron in the chemical solution is 4% or more. Nevertheless, it is considered that a person of ordinary skill in the art would determine, by routine experimentation, the optimum concentration of iron in the solution which achieves the desired result of impregnation of the iron into the wood material and enhanced adsorption kinetics when used in water purification (see [0027]-[0028]). Absent a showing of criticality or unexpected results, the claimed concentration of iron in the chemical solution is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 10, Miller discloses wherein the immersion time is 30 minutes or more (see [0056], 24 hours, within the claimed range).
Regarding claims 12-17, Miller discloses wherein the chemical solution may be a ferrous chloride or ferric chloride aqueous solution (see [0022]). Miller further discloses wherein the organic substance is wood (see [0019]). The choice of whether to use raw or dried would is considered to be obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a reasonable expectation of success, absent any compelling evidence establishing the moisture level in the starting material is significant. MPEP 2144.07.
Regarding the maximum temperature of the organic substance at carbonization, the analysis applied to claims 6 and 7 applies equally herein. Namely, Miller discloses carbonization results as a function of temperature, including a temperature up to 800°C (see Fig. 1). Thus, the implied temperature range for carbonization is considered to overlap with those claimed. Additionally, a person of ordinary skill in the art would routinely optimize the carbonization temperature to achieve the desired result of carbonization of the wood material, including based on the type of wood starting material used. Absent a showing of criticality or unexpected results, the claimed maximum temperature of the organic substance at carbonization is not considered to patentably distinguish the instant claims over the cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
De Leij et al (US 2013/0316898): discloses adsorbent materials comprising a porous carbon carrier matrix and iron adsorbent species (see Abstract; [0020]).
Golden et al (US 5,482.915): discloses a transition metal salt impregnated carbon.
Peng et al (CN 101234499; English machine translation provided): discloses immersing bamboo in an iron salt solution and thereafter carbonizing (see Abstract).
Dong et al (CN 107337204; English machine translation provided): discloses immersing biomass particles in ferric chloride solution and thereafter pyrolyzing (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772